


Exhibit 10(n)

 

[g56962kyi001.jpg]

 

December 17, 2008

 

Mr. Leslie Moonves

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

Dear Mr. Moonves:

 

This letter serves to modify, for purposes of Section 409A of the Internal
Revenue Code (“Section 409A”), certain provisions of your employment agreement,
dated October 15, 2007 (“Employment Agreement”).  Capitalized terms used in this
letter agreement without definition have the meanings assigned to them in the
Employment Agreement.  This letter, when fully executed below, shall amend your
Employment Agreement as follows:

 

1.

 

The following sentence shall be added at the end of paragraph 7(g) of your
Employment Agreement:

 

 

 

“Notwithstanding anything in this paragraph 7(g) to the contrary, Employer will
not exercise such right to deduct from any monies otherwise payable to you to
the extent such offset would be a violation of Section 409A.”

 

 

 

2.

 

The following two sentences shall be added at the end of paragraph 9(d)(v)d. of
your Employment

Agreement:

 

 

 

“The rules of the preceding sentence shall apply to all reimbursements and
in-kind benefits payable under the Employment Agreement that constitute deferred
compensation for purposes of Section 409A. In addition, in no event shall any
such reimbursements be paid later than the last day of the calendar year
following the year in which the related expense was incurred.”

 

 

 

3.

 

The following wording shall be added immediately before the semicolon at the end
of paragraph 10(ii) of

your Employment Agreement:

 

 

 

“(the date of such payment for purposes of Section 409A shall be the date of
your death, and such payment shall be made by February 28th of the year
following the year in which your death occurs).”

 

 

 

4.

 

Except as otherwise provided herein, your Employment Agreement shall continue in
full force and effect in

accordance with its terms.

 


 

Mr. Leslie Moonves

Page 2

 

To acknowledge your agreement to the foregoing, please sign, date and return
this letter to me not later than December 31, 2008.

 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

By:

 /s/ Louis J. Briskman

 

 

 

 

 

Louis J. Briskman

 

 

Executive Vice President and

 

 

General Counsel,

 

 

CBS Corporation

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Leslie Moonves

 

Leslie Moonves

 

 

 

Dated:

  Dec. 18, 2008

 

 
